Case: 18-30185      Document: 00514709527         Page: 1    Date Filed: 11/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-30185                            FILED
                                  Summary Calendar                   November 2, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
FARD ABDUR RAHMAN DICKERSON,

                                                 Plaintiff-Appellant

v.

JOHN BEL EDWARDS; JEFFREY M. LANDRY; W. S. MCCAIN; DOUGLAS
ANDERSON; ANGEL WILSON; UNKNOWN PRISON OFFICIALS;
CONCORDIA PARISH CORRECTIONAL CENTER; RAYMOND LABORDE
CORRECTIONAL CENTER,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CV-1282


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Fard Abdur Rahman Dickerson, Louisiana prisoner # 602702,
proceeding pro se and in forma pauperis (IFP), appeals the dismissal of his 42
U.S.C. § 1983 complaint as frivolous. See 28 U.S.C. §§ 1915(e)(2)(B)(i) and
1915A(b)(1). We decline to decide the appropriate standard of review because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30185     Document: 00514709527     Page: 2   Date Filed: 11/02/2018


                                  No. 18-30185

de novo review and review for an abuse of discretion yield the same result in
this case. See Morris v. McAllester, 702 F.3d 187, 189 (5th Cir. 2012); Geiger
v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      To the extent that Dickerson’s pleadings in the district court raised any
claims other than challenges to the legality of his Louisiana conviction and
sentence for attempted simple burglary, Dickerson has abandoned them on
appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (holding that
even pro se litigants must brief arguments to preserve them); Brinkmann v.
Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (reasoning
that litigant’s failure to identify any error in district court’s analysis is the
same as if he had not appealed). Likewise, although Dickerson presses claims
that his Louisiana conviction and sentence are illegal, he does not address the
district court’s determination that such claims are barred under Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994); he has, therefore, also abandoned any
challenge to the district court’s basis for dismissal. See Yohey, 985 F.2d at 225;
Brinkmann, 813 F.2d at 748.
      Accordingly, we DISMISS as frivolous Dickerson’s appeal. See 5TH CIR.
R. 42.2. The motions to clarify relief, to compel, and for the appointment of
counsel are DENIED. The district court’s dismissal of Dickerson’s complaint
and our dismissal of his appeal both count as strikes under Section 1915(g).
See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015); Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Dickerson is WARNED that
if he accumulates a third strike, he may not proceed IFP in any civil action or
appeal while he is incarcerated or detained in any facility unless he is in
imminent danger of serious physical injury. See § 1915(g).




                                        2